Citation Nr: 1046937	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-16 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, depressive disorder not otherwise specified (NOS), 
and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
December 1948 to December 1949.  Thereafter, he served in the 
United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, the Veteran testified regarding this matter at a 
Video Conference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
claims file.

This matter previously was before the Board in June 2010, when it 
was remanded for further development.  The required development 
having been completed, adjudication on the merits may proceed.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that recently, the United States Court of Appeals 
for Veterans Claims (Court) held that a claimant without medical 
expertise cannot be expected to precisely delineate the diagnosis 
of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009).  As the Veteran files a claim for the affliction his 
mental condition, whatever that is, causes him, VA must construe 
the claim to include any and all of the Veteran's currently 
diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed 
a claim for entitlement to service connection for PTSD and for 
depression.  The medical evidence of record, however, indicates 
that the Veteran has been diagnosed with depressive disorder NOS 
and adjustment disorder as well as PTSD and depression.  
Therefore, the Board has recharacterized the issue on appeal as 
indicated above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that the Veteran's acquired 
psychiatric disorder is related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran was informed by letters dated in September 2006 and 
December 2006 of the evidence required to establish service 
connection, the evidence not of record necessary to substantiate 
his claim for service connection, his and VA's respective duties 
for obtaining evidence, and how VA determines disability ratings 
and effective dates if service connection is granted.  As these 
letters fully addressed all notice elements and were supplied 
well in advance of the AOJ's initial adjudication of the claim in 
June 2007, the Board finds that VA's duty to notify has been 
satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records have been 
obtained.  The duty to assist is not applicable in this regard, 
however, as the Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).

VA PTSD examinations were afforded to the Veteran in April 2008 
and September 2010.  The April 2008 examination was found to be 
inadequate in the Board's June 2010 remand.  As a result, another 
examination was directed.  The September 2010 examination 
thereafter was performed.  The Board finds that this examination 
was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(defining adequacy with respect to medical examinations and 
opinions as those providing sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  The 
examiner who conducted it was the same examiner who conducted the 
April 2008 examination.  He extensively reviewed the claims file, 
interviewed the Veteran at length, and conducted various 
diagnostic tests.  He then rendered opinions regarding the 
Veteran's precise psychiatric disability and its etiology.  A 
well-reasoned rationale for these opinions was provided.

Consideration has been given to the Veteran's assertion in a 
statement dated in November 2010 that the examiner was angry 
about having to conduct a second examination and biased against 
him.  Given the above description of the adequacy of the 
September 2010 VA PTSD examination, however, the Board finds that 
this assertion is unsupported by the record.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional development necessary for a fair adjudication of the 
claim that has not been undertaken.  The Board therefore finds 
that no further action is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, depression, 
depressive disorder NOS, and adjustment disorder.  He contends 
that this disorder is due to two stressors he experienced during 
service.  The first alleged stressor was his duties as a 
corpsman.  The second alleged stressor was being beaten 
unconscious and left for dead while on shore leave.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  To establish service connection, there 
generally must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, service connection also may be established if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. 
App. 488 (1997).  Continuity of symptomatology may be established 
if a Veteran can demonstrate (1) the condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 488.

Service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection specifically for PTSD requires 
(1) medical evidence diagnosing the condition in conformity with 
the Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence 
that the claimed in-service stressor occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
probative value of all the evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  However, the Board must account for evidence which 
it finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when 
the evidence supports his claim or is in relative equipoise but 
does not prevail when the preponderance of the evidence is 
against the claim.  Id.

The Veteran's DD-214 reflects that he was a hospital apprentice 
during active service.  Service treatment records from this 
period, as well as from the Veteran's reserve service, do not 
reveal that he complained of, received treatment for, or was 
diagnosed with any injuries sustained by being beaten unconscious 
and left for dead.  They also do not reveal that he complained 
of, received treatment for, or was diagnosed with any psychiatric 
problems or disorders.

Diagnoses of "nightmares/depression - rule out PTSD" and "rule 
out PTSD, depression" are contained in VA treatment records 
dated in June and August 2006.

Another August 2006 VA treatment record reflects a diagnosis of 
PTSD, chronic.  It also reflects that this diagnosis was rendered 
after observation of the Veteran and an interview in which he 
gave a detailed report of his two alleged in-service stressors, 
psychiatric history, and current symptomatology.  Finally, this 
record reflects that a treatment plan was devised.

VA treatment records dated from September 2006 to December 2006 
document that the Veteran was diagnosed with PTSD and prolonged 
PTSD in addition to PTSD, chronic.  A December 2006 record 
further documents that he once again discussed his two alleged 
in-service stressors.

In a statement dated in December 2006, the Veteran indicated that 
he was placed in a hospital in Buffalo, New York, after service 
due to psychiatric symptoms.  He also indicated that he was 
discharged after a week because doctors could find nothing wrong 
with him.

VA treatment records dated from January 2007 through April 2008 
show that the Veteran continued to receive psychiatric treatment.

In April 2008, the Veteran underwent a VA PTSD examination.  The 
examiner reviewed the Veteran's claims file; received detailed 
information from the Veteran regarding his in-service stressors, 
psychiatric history, and current symptomatology; and observed the 
Veteran during the examination.  He also conducted the Clinician 
Administered PTSD Scale (CAPS) and Structured Clinical Interview 
for DSM-IV (SCID) tests.  Based upon this information, the 
examiner determined that the Veteran did not meet the criteria 
for a PTSD diagnosis because he does not manifest the requisite 
number of avoidance or numbing symptoms.  Adjustment disorder 
with anxiety instead was diagnosed.

VA treatment records dated from May 2008 through February 2010 
reference the Veteran's continued psychiatric treatment.  A 
diagnosis of depressive disorder NOS additionally is referenced 
in a February 2010 record.

At his March 2010 Video Conference hearing, the Veteran discussed 
his alleged in-service stressor of corpsman duties.  He and his 
wife then reiterated that he was seen for psychiatric symptoms at 
a private hospital in Buffalo, New York, in approximately 1950.  
Next, the Veteran acknowledged that he did not seek treatment, 
although his symptoms persisted, until first going to VA in 
approximately 2005.  He finally testified that he has received 
ongoing psychiatric treatment from VA since that time.

VA treatment records dated from March 2010 to June 2010 reflect 
that the Veteran continued to receive psychiatric treatment.

The Veteran underwent another VA PTSD examination in September 
2010.  This examination was conducted by the same examiner that 
conducted his April 2008 examination, as noted above.  Like in 
this previous examination, the examiner reviewed the Veteran's 
claims file; interviewed the Veteran extensively regarding his 
in-service stressors, psychiatric history, and current 
symptomatology; observed the Veteran during the examination; and 
conducted the CAPS and SCID tests.  Based upon this information, 
he determined that the Veteran did not meet the criteria for a 
PTSD diagnosis because he does not manifest the requisite number 
of avoidance or numbing symptoms.  The examiner noted that his 
determination was based on results from the CAPS test, which "is 
recognized by the VA as the 'gold standard' for evaluating 
PTSD," in arriving at this determination, whereas there is no 
indication in the VA treatment records containing diagnoses of 
PTSD that this test was administered.  He also noted that these 
records do not provide specific information confirming that the 
Veteran displays the requisite number of avoidance or numbing 
symptoms.  In lieu of a PTSD diagnosis, the examiner made a 
diagnosis of adjustment disorder mixed with anxiety and depressed 
mood.  He then opined that this disorder was less likely than not 
related to the Veteran's service, including his two alleged in-
service stressors.  Rather, the examiner stated that financial 
problems appeared to be the precipitating factor because that is 
what the Veteran attributed his current depression to.

The Veteran indicated in a November 2010 statement that 
regardless of his diagnosis, his psychiatric state is related to 
his "duties and experiences in service."

Given the above, the Board finds that entitlement to service 
connection for an acquired psychiatric disorder is not warranted.  
The evidence is in conflict regarding whether the Veteran also 
has the acquired psychiatric disorder of PTSD.  VA treatment 
records reflect diagnoses of PTSD; PSTD, chronic; and PSTD, 
prolonged.  Yet the examiner who conducted both the Veteran's 
April 2008 and September 2010 VA PTSD examinations determined 
that he did not have PTSD.  More weight is given to these 
examinations than the VA treatment records for the reasons 
explained by the examiner at the latest examination.  
Specifically, he pointed out that diagnostic tools such as the 
CAPS test for PTSD were utilized during the examinations but not 
in conjunction with the Veteran's VA treatment and that the 
question of whether the Veteran manifests the requisite number of 
symptoms in each of criteria required for a PTSD diagnosis was 
discussed in the examination reports but not in his VA treatment 
records.  The Board also notes in this regard that the VA PTSD 
examinations, as they both are quite a bit lengthier than any of 
the VA treatment records, appear to have assessed the nature of 
the Veteran's acquired psychiatric disorder in greater depth.

As such, the Board concludes that the weight of the evidence does 
not show that the Veteran currently has PTSD.  Analysis of 
whether there is credible supporting evidence that either of his 
claimed in-service stressors occurred and whether there is a 
medically established link between his current symptomatology and 
one or both of these stressors therefore is unnecessary.

Consideration must be given, however, to an acquired psychiatric 
disorder other than PTSD.  It is undisputed that the Veteran 
currently has such a disorder.  VA treatment records contain 
diagnoses involving nightmares/depression and depression as well 
as a diagnosis of depressive disorder NOS.  Adjustment disorder 
with anxiety was diagnosed by the examiner who conducted the 
Veteran's April 2008 VA PTSD examination.  This same examiner 
rendered a diagnosis of adjustment disorder mixed with anxiety 
and depressed mood at the Veteran's September 2010 VA PTSD 
examination.

Yet the evidence does not show that the Veteran's current 
acquired psychiatric disorder other than PTSD is related to his 
service.  Service treatment records are silent with respect to 
psychiatric problems.  Although the Veteran and his wife 
indicated that he was seen in a hospital in Buffalo, New York, 
for psychiatric problems immediately after service, no records of 
this hospitalization have been associated with the claims file.  
In fact, the first documented complaint of and diagnosis with 
such a problem was not until June 2006.  A significant lapse in 
time between service and evidence of post-service medical 
treatment may be considered in evaluating a service connection 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
considerable gap of over 55 years from the Veteran's separation 
from service in 1949 and the time psychiatric symptoms first were 
reflected in his post-service treatment records in 2006 is 
significant evidence against his claim.

The Board acknowledges the Veteran's contention that his acquired 
psychiatric disorder other than PTSD is related to his service.  
However, he is not competent to render an opinion that requires 
specialized training, such as an opinion regarding the etiology 
of a medical disorder.  Espiritu, 2 Vet. App. at 492.  The only 
competent etiology opinion of record is against the Veteran's 
claim.  Specifically, the examiner who conducted the September 
2010 VA PTSD examination opined that the Veteran's acquired 
psychiatric disorder other than PTSD was less likely than not 
related to his service, including his two alleged in-service 
stressors, and that financial problems appeared to be the 
precipitating factor.

The Board also acknowledges the Veteran's contention that he has 
experienced psychiatric symptoms continuously since being seen in 
a private hospital in Buffalo, New York, in approximately 1950, a 
year after he separated from service.  Given that psychiatric 
symptoms are capable of lay observation, the Veteran is competent 
to set forth this contention.  See Barr, 21 Vet. App. at 303; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board, however, is within its province to determine whether it is 
credible.  Barr, 21 Vet. App. at 303.  Here, the Board finds that 
the lack of reference to psychiatric problems in the Veteran's 
service treatment records, first documented complaint of and 
diagnosis with such a problem in post-service treatment records 
over 55 years later in 2006, the negative etiology opinion of the 
examiner who conducted the September 2010 VA PTSD examination, 
and the lack of other competent evidence linking the Veteran's 
current acquired psychiatric disorder other than PTSD to service 
taken together outweigh his contention.

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to service connection for the acquired 
psychiatric disorder, whether this disorder is PTSD or something 
other than PTSD.  The doctrine of reasonable doubt therefore is 
not applicable, and service connection is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


